13-3001
         Cui v. Lynch
                                                                                       BIA
                                                                                Schoppert, IJ
                                                                               A087 640 120




                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 28th day of August, two thousand fifteen.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                RAYMOND J. LOHIER, JR.,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _______________________________________
12
13       RI CUI, AKA MIN SOO JANG,
14                Petitioner,
15
16                          v.                                  13-3001
17                                                              NAC
18       LORETTA E. LYNCH, UNITED STATES
19       ATTORNEY GENERAL,*
20                Respondent.
21       _______________________________________


                        *
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Loretta E. Lynch is
             automatically substituted for former Attorney General
             Eric H. Holder, Jr.
 1
 2   FOR PETITIONER:          Jan Potemkin, New York, NY.
 3
 4   FOR RESPONDENT:          Stuart F. Delery, Assistant Attorney
 5                            General; Ernesto H. Molina, Jr.,
 6                            Assistant Director; Joanna L.
 7                            Watson, Trial Attorney, Office of
 8                            Immigration Litigation, United
 9                            States Department of Justice,
10                            Washington, D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition for review

15   is DENIED.

16       Ri Cui, a native and citizen of the People’s Republic

17   of China, seeks review of an August 1, 2013, decision of the

18   BIA affirming the June 19, 2012, decision of Immigration

19   Judge (“IJ”) Douglas B. Schoppert, which denied his

20   application for asylum, withholding of removal, and relief

21   under the Convention Against Torture (“CAT”).    In re Ri Cui,

22   No. A087 640 120 (B.I.A. Aug. 1, 2013), aff’g No. A087 640

23   120 (Immig. Ct. June 19, 2012).    We assume the parties’

24   familiarity with the underlying facts and procedural history

25   in this case.

26       Under the circumstances of this case, we have

27   considered both the IJ’s and the BIA’s opinions “for the

28   sake of completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237


                                    2
 1   (2d Cir. 2008) (quotation marks omitted).    The applicable

 2   standards of review are well established.     See 8 U.S.C.

 3   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

 4   (2d Cir. 2009).

 5       Cui’s asylum application is governed by the REAL ID Act

 6   of 2005.   Accordingly, the agency may, “[c]onsidering the

 7   totality of the circumstances,” base a credibility finding

 8   on an asylum applicant’s “demeanor, candor, or

 9   responsiveness,” the plausibility of his account, and

10   inconsistencies in his statements, without regard to whether

11   they go “to the heart of the applicant’s claim,” so long as

12   they reasonably support an inference that the applicant is

13   not credible.     8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia

14   Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).        “We defer

15   . . . to an IJ’s credibility determination unless, from the

16   totality of the circumstances, it is plain that no

17   reasonable fact-finder could make such an adverse

18   credibility ruling.”     Xiu Xia Lin, 534 F.3d at 167.     In this

19   case, the agency reasonably based its adverse credibility

20   determination on the numerous inconsistencies in Cui’s

21   evidence, and the lack of a plausible explanation for those

22   inconsistencies.


                                     3
 1       The IJ found that Cui was not credible because he

 2   provided an inconsistent account of when his North Korean

 3   relatives came to China, when he arrived in the United

 4   States, what injuries he sustained as a result of being

 5   beaten while in custody, and the length of his detention.

 6   Substantial evidence supports the IJ’s findings.

 7   Furthermore, Cui was confronted with the inconsistencies as

 8   he testified, and the agency reasonably found that he did

 9   not adequately explain them.     See Majidi v. Gonzales, 430

10 F.3d 77, 80-81 (2d Cir. 2005).

11       The totality of the circumstances supports the agency’s

12   adverse credibility determination, based on the

13   inconsistencies in Cui’s evidence and his lack of credible

14   explanation.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

15   Lin, 534 F.3d at 167.   Because the only evidence of a threat

16   to Cui’s life or freedom depended upon his credibility, the

17   adverse credibility finding defeats his claims for asylum,

18   withholding of removal, and CAT relief.     See Paul v.

19   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

20       For the foregoing reasons, the petition for review is

21   DENIED.

22                               FOR THE COURT:
23                               Catherine O’Hagan Wolfe, Clerk
24




                                    4